internal_revenue_service number info release date june cc psi 1-genin-125574-03 uilc dear we are responding to a request submitted on your behalf by cpa seeking late s_corporation relief under sec_1362 of the internal_revenue_code for an effective taxable_year of based on the information submitted and your account history it appears that you are eligible for automatic late s_corporation relief pursuant to revproc_97_48 in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling normally to receive relief one must follow the procedural requirements described in sec_4 however we have intervened on your behalf and asked the irs to update your account for the effective taxable_year that you requested you should have recently received an acceptance letter regarding the new effective date if you would like to check the status of your account you may call the business specialty tax line pincite-829-4933 pre sec_3 then again please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure revproc_97_48
